If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re E. R. RUMFORD, Minor.                                          May 21, 2019

                                                                     No. 345809
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 14-515878-NA


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
minor child, ER. Respondent’s rights were terminated pursuant to MCL 712A.19b(3)(b)(i)
(parent’s act caused injury of the child’s sibling, and there is reasonable likelihood the child will
suffer similarly), MCL 712A.19b(3)(b)(ii) (parent had the opportunity to prevent injury to child’s
sibling, failed to do so, and there is reasonable likelihood the child will suffer similarly), MCL
712A.19b(3)(g) (parent failed to provide proper care and custody), and MCL 712A.19b(3)(j),
reasonable likelihood, based on conduct of the parent, that the child will be harmed if returned to
parent) after she pleaded no contest to statutory grounds for termination and the court determined
that termination was in ER’s best interests. We affirm.

       On appeal, respondent challenges the trial court’s determination that termination of her
parental rights was in ER’s best interests. Respondent contends that the trial court erred in
terminating respondent’s parental rights because she and ER share a strong bond and respondent
has sought out services to help her be a better parent. We disagree.

        This Court reviews for clear error a ruling that termination is in the best interests of a
child. In re Schadler, 315 Mich. App. 406, 408; 890 NW2d 676 (2016). “A finding is clearly
erroneous if the reviewing court is left with a definite and firm conviction that a mistake has
been made.” In re LaFrance Minors, 306 Mich. App. 713, 723; 858 NW2d 143 (2014). In
applying the clear error standard, “ ‘regard is to be given to the special opportunity of the trial
court to judge the credibility of the witnesses who appeared before it.’ ” Schadler, 315 Mich
App at 408-409, quoting In re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).

       After a statutory ground for termination has been established under MCL 712A.19b(3), a
court may terminate a parent’s parental rights if it “finds by a preponderance of the evidence that


                                                -1-
termination is in the best interests of the children.” In re Gonzales/Martinez, 310 Mich. App. 426,
434; 871 NW2d 868 (2015). The focus is on the child rather than on the parent throughout the
best-interest determination. Schadler, 315 Mich. App. at 411. The trial court is allowed to
consider “the whole record,” which includes evidence introduced by any party. In re Medina,
317 Mich. App. 219, 237; 894 NW2d 653 (2016).

        A number of factors may be considered in making a best-interests determination,
including “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014), quoting In re Olive/Metts Minors,
297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (quotation marks omitted). A child’s safety and
well-being, including the risk of harm a child might face if returned to the parent’s care, is also a
factor relevant to a best-interest determination. In re VanDalen, 293 Mich. App. 120, 141-142;
809 NW2d 412 (2011). The primary beneficiary of the best-interest analysis should be the child,
and the child’s interest in a normal family home predominates over any interest that the parent
may have. Medina, 317 Mich. App. at 237-239.

        A review of the evidence presented at the best-interest hearings demonstrates that the trial
court did not clearly err in concluding that termination of respondent’s parental rights was in
ER’s best interests. ER faces a risk of harm if she is returned to respondent’s care, and that risk
weighs in favor of terminating respondent’s rights. In 2016, another one of respondent’s
children, AR, died while in respondent’s care after being forcefully held down in scalding hot
water. In the subsequent termination case for respondent’s other children, the presiding judge
concluded that respondent either participated in the murder herself or was protecting the person
who did it. Respondent’s explanation of AR’s death, specifically, that he climbed into the tub
himself and accidentally turned on the water, was inconsistent with the physical evidence in the
previous case. The evidence supported a conclusion that AR was forcibly held down in scalding
hot water without splashing the water; it is likely that AR would have climbed out or would have
at least splashed around in the water if respondent’s version of events were true. That
inconsistency supports the prior judge’s conclusion. If respondent participated in the murder
herself, then ER is certainly not safe with respondent. If respondent is protecting the real culprit,
then that indicates that respondent places the well-being of another person ahead of the well-
being of her children even in extreme circumstances. Respondent may have a strong bond with
ER, but that bond does not predominate over ER’s safety. In either circumstance, ER is in
danger of harm or even death if she is returned to respondent’s care, and that factor weighs
strongly in favor of termination. VanDalen, 293 Mich. App. at 141-142.

        Additionally, the factors outlined in White and Olive/Metts also support a conclusion that
termination is in ER’s best interests. While respondent has taken steps since the last termination
case to obtain employment, housing, and therapy for substance abuse, that assistance does not
rectify the fact that respondent has not provided complete transparency as to the events of AR’s
death because it is likely that she either killed AR or helped someone else do it. Yet respondent
continues to tell an unbelievable story that AR’s death was an accident. That lack of
transparency not only places ER in danger, it also reflects poorly on respondent’s parenting
ability. Respondent has a strong bond with ER, but testimony at the best-interest hearing also
demonstrates that ER is “thriving” while in a preadoptive placement with ER’s foster family.
Thus, ER’s need for permanency and stability, and the strong advantages of ER’s placement with
                                                 -2-
the foster family, also demonstrate that termination of respondent’s rights is in ER’s best
interests. White, 303 Mich. App. at 713. Therefore, the evidence presented at the hearing
indicates that the trial court did not clearly err in terminating respondent’s rights because the
evidence demonstrates that ER is not safe while in respondent’s care and ER’s need for love,
stability, and a normal family home provided by the foster family predominates over
respondent’s interest in maintaining her parental rights.

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Deborah A. Servitto




                                               -3-